Citation Nr: 0935763	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-25 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
claim for entitlement to service connection for spondylosis, 
L4-5, with degenerative disc disease, L4-5 and L5-S1, and 
radiculopathy (back disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk
INTRODUCTION

The Veteran served on active duty from October 1972 to August 
1975 and from August 1976 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia, which denied reopening the Veteran's claim 
of service connection for a back disability.


FINDINGS OF FACT

1.  The claim for service connection for a back disability 
was previously denied in a September 1997 RO decision, which 
was later affirmed in a May 1998 Board decision.  The RO 
denied reopening the Veteran's claim in November 1999 and 
again in May 2001.  The record does not reflect that the 
Veteran appealed the May 1998, November 1999, and May 2001 
decisions.

2.  The evidence added to the record since May 2001 is either 
cumulative or redundant, fails to relate to an unestablished 
fact or fails to raise a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The May 2001 rating decision that denied service 
connection for back disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  The evidence received since the May 2001 rating decision 
is not new and material to reopen the Veteran's claim for 
service connection for a back disability.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim. Those five elements include: 1) 
Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Following the adjudication of the application to reopen the 
claim for basic eligibility to VA benefits, May 2003 and 
November 2004 letters advised appellant of the evidence 
necessary to substantiate a claim for basic eligibility for 
VA benefits, and advised of his respective duties.  The 
content of these notices also complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The claim was also 
readjudicated in the July 2006 statement of the case and a 
June 2008 supplemental statement of the case, at which time 
appellant was also provided with notice concerning the bases 
for assigning ratings and effective dates.

Therefore, the Veteran has had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  He 
was also afforded a personal hearing at the RO in January 
2006.  Therefore, the Board finds that appellant has not been 
prejudiced by any timing defect.

Next, VA has a duty to assist the appellant in the 
development of the claim.  In this regard, the Veteran's 
service personnel and service treatment records have been 
obtained.  The Veteran's file also contains all the 
identified VA treatment records, and private treatment 
records.  The appellant has also not identified any 
additional records.  Therefore, the Board finds that the VA 
has satisfied its duties to notify and to assist the claimant 
in this case.  No further assistance to the appellant with 
the development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the 
appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).


New and material evidence

In a September 1997 rating decision, the RO denied the 
Veteran's claim for service connection for a back disability.  
In May 1998, the Board denied the Veteran's claim for service 
connection for a back condition.  In November 1999, the RO 
again denied the Veteran's claim for service connection for a 
back disability, finding that the evidence submitted since 
the last RO decision was not new and material.  In a May 2001 
rating decision, the RO denied service connection for back 
disability, again finding that the evidence submitted since 
the last RO decision was not new and material.  In a November 
2003 rating decision, the RO denied service connection for 
back disability, finding that the evidence submitted since 
the last RO decision was not new and material.  In a July 
2006 statement of the case and in a June 2008 supplemental 
statement of the case, the RO continued to deny service 
connection.  While the RO found that new and material 
evidence had not been submitted to reopen the Veteran's 
claim, the Board must still consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Veteran did not appeal the May 1998, November 1999, and 
May 2001 decisions denying his claim for service connection 
for a back disability.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, 
the November 1999, May 1998, and May 2001 decisions became 
final because the Veteran did not file a timely appeal.

The claim for service connection for a back disability may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before the RO at the time of the prior final 
denials consisted of the service medical records, the post-
service medical records, and the Veteran's statements.  The 
RO found that the evidence did not show a relationship 
existed between any current back disability and the Veteran's 
service or any service-connected disability.  The Veteran was 
advised in the May 2003 and November 2004 letters that, in 
order to reopen his claim, he must submit new evidence 
relating to these unestablished facts.

New evidence received since May 2001 consists of VA treatment 
records, private treatment records, and the Veteran's 
statements and testimony.  The Board notes that VA treatment 
records from December 1996 to August 1997 submitted by the 
Veteran in support of his claim are not new because they were 
previously before the RO in May 2001.  

The Board finds that none of the new evidence received since 
May 2001 is material, and it is, therefore, insufficient to 
reopen the Veteran's claim.  The newly submitted VA clinical 
records and private treatment records do not relate any 
current back disability to either an injury or disease 
incurred during the Veteran's active service or to any 
service-connected disability.  Accordingly, this evidence 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).   Additionally, the Board finds 
that the evidence is cumulative and/or redundant of the 
evidence considered at the time of the prior final decision.

Furthermore, the claim cannot be reopened on the basis of the 
statements and testimony submitted by the Veteran.  The 
Veteran testified at a January 2006 RO hearing that he began 
experiencing back problems some time after he hit his head, 
fainted and fell in service.  None of his claimed back 
problems are documented in his service treatment records.  He 
testified that his leg problem in service was actually his 
back problem, due to radiculopathy.  

The Veteran's statements as to causation of his current back 
disability are not sufficient to reopen his claim for service 
connection because they are not competent evidence.  The 
Veteran, as a layperson without ostensible medical expertise, 
is not competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  While the Veteran can describe 
symptoms (including worsening of symptoms) that he 
experiences, he lacks the medical competence to relate his 
current back disability to a particular circumstance.  

In light of the evidence, it is the determination of the 
Board that new and material evidence has not been submitted.  
Thus, the claim for service connection for a back disability 
is not reopened, and the benefits sought on appeal must be 
denied.  


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for a back disability is 
denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


